SUMMARY ORDER

This is an appeal from two orders of the United States District Court for the Western District of New York (Larimer, /.), granting summary judgment in favor of the defendants and dismissing the action in its entirety. Richard Seils and Lois Yreeland, teachers in the Rochester City School District, have brought a variety of discrimination-type claims against the Rochester City School District, the Rochester Teachers Association, and numerous officers and employees of those entities. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
The district court dismissed Vreeland’s race discrimination claim on the ground that it was time-barred. See Seils v. Rochester City Sch. Dist., et al., 192 F.Supp.2d 100, 112-13 (W.D.N.Y.2002). We affirm for the same reason.
As to the remaining claims, the district court dismissed on the merits. We affirm for substantially the same reasons stated in the district court’s opinion.
Plaintiffs argue for the first time on appeal that they were denied the right to non-conflicting representation and that this Court should direct non-conflicting representation of the defendants. This argument is incomprehensible and was in any event waived because it was not raised *352below. See Mycak v. Honeywell, Inc., 953 F.2d 798, 803 (2d Cir.1992).
This appeal is frivolous and it appears that this action has been frivolous from beginning to end. Accordingly, our mandate does not preclude imposition of Rule 11 sanctions, including attorneys’ fees, in the district court upon motion by any defendant or by the court sua sponte.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.